Title: From Thomas Jefferson to John Page, [3 June 1779]
From: Jefferson, Thomas
To: Page, John



Dear Page
[Williamsburg, 3 June 1779]

I received your letter by Mr. Jamieson. It had given me much pain that the zeal of our respective friends should ever have placed you and me in the situation of competitors. I was comforted however with the reflection that it was their competition, not ours, and that the difference of the numbers which decided between us, was too insignificant to give you a pain or me a pleasure [had] our dispositions towards each other been such as to have admitted those sensations. I know you too well to need an apology for any thing you do, and hope you will for ever be assured of this; and as to the constructions of the world, they would only have added one to [the many sig]ns for which they [are] to go to the devil. As this is the first, so I hope it will be the last instance of ceremony between us. A desire to see my family which is in Charles [City] carries me thither tomorrow, and I shall not return till Monday. Mrs. Jefferson I beleive will not come short[ly] to [town.] When she does however she has too much [value] for [Mrs.] Page not to consider her acquaintance as a principal among those circumstances which are to reconcile her to her situation. A knolege of her sentiments on this subject renders me safe in undertaking that she shall do her equal part in cultivating a friendly intercourse. Be pleased to present my compliments to her & add this to the assurances I have ever given you [that I am] Dr. Page Your affectionate friend.
